Hill, J.
1. “There being- generally no privity between stockholders and creditors of a corporation, the former, in the absence of a statute imposing such liability, are not . . answerable over directly to the latter for the debts of the corporation.” Lamar v. Allison, 101 Ga. 270 (28 S. E. 686). Applying this principle, the court did not err in sus- « taining that part of the demurrer which called for the dismissal of the individual stockholders of the corporation as parties to the suit.
2. The court did not err, under the allegations of the petition, in refusing an injunction, in refusing to appoint a receiver, and in leaving the case to stand as an action against the corporation for damages.

Judgment affirmed.


All the Justices concur'.

W. H. Terrell, for plaintiff.